453 F.2d 750
James RICHARDSON, Petitioner-Appellant,v.Dr. George J. BETO, Director, Texas Department ofCorrections, Respondent-Appellee.
No. 71-2254 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Dec. 10, 1971.

Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM:


1
The District Court denied Richardson, a state prisoner, the writ of habeas corpus.  The denial of a previous petition was affirmed, Richardson v. State of Texas, 5 Cir., 1970, 425 F.2d 1372.  There is no material difference between the instant petition and that considered by this Court on the prior appeal.  Such differences as do exist are plainly without merit.1

Under Local Rule 212 the judgment is

2
Affirmed.



*
 Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 The new complaint, raised on this petition, alleges denial of counsel during a line-up


2
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966